DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on August 11, 2020 is acknowledged.  The traversal is on the ground(s) that slurry is a subset of patch.  The claims are further amended, thus, the restriction requirement is no longer applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219).
Regarding claim 1, Kittleson teaches a method a method of repairing damages on an environmental barrier coating (EBC) by using a patch (paragraphs 0006 and 0009). Kittleson teaches to apply the patch (repair material comprising a patching 
Kittleson does not explicitly teach the repair material is dried and then sintered. However, Kirby teaches a method of forming an ECB coating on a substrate (substrate) and disclose the ECB coating material slurry is applied to the substrate (paragraph 0061), the slurry (repair material) is then dried (paragraph 0063) and the dried patch is then sintered to component comprising an EBC (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sinter the dried patch as suggested by Kirby in the method of repairing 
Regarding claim 2, Kittleson teaches the patching material comprising the nanoparticles (paragraphs 0033) and the patching material are rare earth silicate (paragraph 0036) (the nanoparticles further comprise a rare earth element).
Regarding claims 3-4, Kittleson teaches the patching material comprise the nanoparticles in an amount of 1 to 30 volume percent of the nanoparticles (paragraph 0033), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 5, Kittleson teaches the patching materials comprise fine particles in the size from 10nm to 1µm, medium particles in the size from 1µm to 10µm and large particles in the size from 10µm to 100 µm), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 6, Kittleson teaches the small particles is present in the amount in a range from 1 to 30 volume percent, the medium particles is present in the amount in a range from 10 to 35 volume percent, and large particles is present in the amount in an 
Regarding claim 7, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing he dimension of the coating (dimension-stabilizing particles) and teaches “at least 30 volume percent of the patching material is in the form of dimension stabilizing particles”. 
Regarding claim 8, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing the dimension of the coating (dimension-stabilizing particles) and teaches “the plurality of large particles comprises at least a portion of the dimension-stabilizing particles”. 
Regarding claim 10, Kittleson teaches the repair materials is a slurry comprising the patching material and a fluid carrier (paragraphs 0033-0034, 0039-0041). 
Regarding claim 11, Kittleson teaches the slurry possess an uncured viscosity suitable to being injected or otherwise disposed within the void and at least temporarily remain there without dripping or running until it is cured (paragraph 0034).  Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the volume percent of the solvent (liquid carrier) and the relative patching material (powder) Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 12, Kittleson teaches the water is the solvent (fluid carrier) (paragraph 0039), which has a vapor pressure of 3.17kPa at atmospheric pressure and ambient temperature. 
Regarding claim 14, Kirby teaches the sintering is accomplished by heating the dried component to 1000ºC to 1700ºC (paragraph 0068), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 16, Kittleson teaches the repairing, including the drying and sintering, are done in situ in an operating environment of the component (paragraphs 0020, 0045-0047). 
Regarding claim 17, Kittleson teaches the comment is a component of the gas turbine engine (is disposed in a turbine engine assembly) (paragraph 0022).
Regarding claim 21, Kittleson teaches the repair material is a patch and drying the repair material to form a dried patch comprise drying the patch to formed the dried patch (paragraphs 0030, 0033, 0060 and 0064).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) as applied to claims 1-8, 10-12, 14, 16-17 and 21-22 above, and further in view of Merrill (US20130177740). 
Regarding claim 9, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing the dimension of the coating (dimension-stabilizing particles). Kittleson also teaches the particles (dimension stabilizing particles) are rare earth metal silicates (paragraph 0036), but does not teach the particles are fused. However, Merrill teaches a method of forming a ceramic thermal barrier layer on a gas turbine component (paragraph 0001) and discloses the ceramic particles that are used for the coating are pre-sintered (fused) (paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fused particles to form barrier coating on turbine engine as suggested by Merrill in the method of repair damages on the EBC coating as disclosed by Kittleson in view of Kirby because Merrill teaches the fused particles can prevent crushing (paragraph 0016), thus, preventing the excessive shrinking of the coating, which is desired by Kittleson. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) as applied to claims 1-8, 10-12, 14, 16-17 and 21-22 above, and further in view of Kirby2 (US20160312628).  
	Regarding claim 13, Kittleson in view of Kirby teaches all limitations of this claim, except the fluid carrier. However, Kirby2 teaches a method of forming a coating on a turbine engine component (paragraph 0003) and discloses water (Kittleson’s solvent) and diacetone alcohol (4-hydroxy-4 methyl-2-pentanone) is used for slurry because they have high vapor pressure, which helps accelerates the time need to drying a coating at room or slightly elevated temperature (paragraphs 0068-0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-hydroxy-4 methyl-2-pentanone as a slurry fluid carrier as suggested by Kirby2 in the method of repair damages on the EBC coating as disclosed by Kittleson in view of Kirby because Kirby2 teaches it has high vapor pressure, which helps accelerates the time need to drying a coating at room or slightly elevated temperature (paragraphs 0068-0069).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) as applied to claims 1-8, 10-12, 14, 16-17 and 21-22 above, and further in view of Oboodi (US20180347049). 
	Regarding claim 15, Kittleson in view of Kirby teaches all limitation of this claim, except the rate of heating. However, Oboodi teaches a method of forming a sintered bonded high temperature coating over a turbine component (abstract) and disclose the sintering is performed at a rapid heating of greater than 375ºC (paragraph 0056), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sinter the coating at the heating rate as suggested by Oboodi in the method of repair damages on the EBC coating as disclosed by Kittleson in view of Kirby because Oboodi teaches such rapid heating rate can densify the coating and form optimal result of the coating (paragraph 0056). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA LEUNG V LAW/Examiner, Art Unit 1717